internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-112615-00 date date mutual holding_company stock holding_company state a x dear this letter responds to your letter dated date requesting a ruling that the conversion of a mutual_life_insurance_company to a stock_life_insurance_company will qualify under sec_368 of the internal_revenue_code code additional information was submitted in letters dated august and october the information submitted is summarized below company a state a mutual_life_insurance_company offers a broad range of individual and group_insurance annuity products and services and reinsurance products and services for federal_income_tax purposes company is a life_insurance_company taxable under sec_816 of the code and is an accrual basis calendar_year taxpayer company is the common parent of an affiliated_group filing a consolidated federal_income_tax return as a mutual_life_insurance_company company is an incorporated company controlled by its policyholders company members company has no capital stock rather company members own all of the proprietary interests in company company membership interests the company membership interests include right to vote on significant corporate actions right to elect directors right to receive all assets of company upon liquidation or dissolution right to receive value of interest under state a law upon demutualization and certain other rights conferred by state a law or the articles of incorporation bylaws and historical practices of company mutual holding_company will be a state a corporation formed by company for purposes of the proposed transaction membership interests in mutual holding_company will be comparable to the company membership interests that company members currently hold in company including certain rights to a vote for the directors of mutual holding_company b distributions of assets upon any liquidation or dissolution of mutual holding_company c receive value for their interests in mutual holding_company upon any demutualization which may take the form of cash stock in-kind distributions or any combination d subscription rights to acquire voting_stock in stock holding or company and other rights as provided by state a law mutual holding_company membership interests under state a law mutual holding_company members will not have the right to any distributions from mutual holding_company other than those provided for by contracts of insurance or annuities the following restructuring transactions have occurred or will occur prior to or on the effective date of the proposed transaction described below i company will form mutual holding_company which will form stock holding in order to own the stock of company as described below for what is represented as valid business reasons company now proposes to convert from a mutual_life_insurance_company to a stock_life_insurance_company controlled indirectly by mutual holding_company proposed transaction step company will convert into a stock_life_insurance_company by amending its articles and restating its articles to authorize the issuance of up to x shares of capital stock company stock the company membership interests will become mutual holding_company membership interests pursuant to state a law company members will receive no consideration other than mutual holding_company membership interests existing company insurance policies and annuity policies will not change except for minor conforming changes there will be no decrease or increase in premiums policy benefits policy values policy guarantees or other obligations of company members conversion step company will issue all of the company stock to mutual holding_company step mutual holding_company will contribute all of the company stock to stock holding in exchange for all of the initial capital stock of stock holding at some time in the future company or stock holding may offer its stock for sale in a public offering in addition company may affiliate with other insurance_companies as required by the state a law however mutual holding_company will at all times directly or indirectly own at least of the issued and outstanding company stock the taxpayer requested the conversion of company from a mutual_life_insurance_company to a stock_life_insurance_company be treated as an exchange by company members of their company membership interests for stock in company also the taxpayer requested that the creation of the mutual holding_company structure be treated as i the transfer of company stock by company members to mutual holding_company in exchange for mutual holding_company membership interests and ii the transfer of company stock by mutual holding_company to stock holding in exchange for stock in stock holding pursuant to sec_3 of revproc_2000_3 2000_1_irb_103 the service will not rule on the application of sec_351 of the code to an exchange of stock in the formation of a holding_company however the service has the discretion to rule on significant subissues that must be resolved to determine whether the transaction qualifies under sec_351 of the code the service will only rule on such subissues if they are significant and not clearly addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin the taxpayer has represented that to the best of its knowledge and belief the deemed transfers of company stock to mutual holding_company by company members in exchange for mutual holding_company membership interests and of company stock to stock holding by mutual holding_company constitute transfers described in sec_351 of the code the taxpayer has made the following representations with respect to the the fair_market_value of the company stock deemed to be received conversion a by company members in the deemed exchange approximately equals the fair_market_value of the company membership interests surrendered in exchange therefor b c d e f the conversion is not part of a plan to increase the proportionate interest of any owner in the assets or earnings_and_profits of company following the conversion company will continue as a stock_life_insurance_company in the same business that company conducted prior to the conversion each party to the conversion will pay its his or her own expenses if any in connection with the conversion the conversion will occur under a plan agreed upon before the transaction company is not under the jurisdiction of a court in a title_11_or_similar_case g h i j k l m within the meaning of sec_368 of the code company is considered to be the same entity before and after the conversion under state a immediately after the proposed transaction mutual holding_company and its direct and indirect subsidiaries will continue to own substantially_all of the assets of company held directly and through its direct and indirect subsidiaries prior to the proposed transaction company will issue only voting common_stock in the proposed transaction company has no plan to redeem or otherwise reacquire any of the company stock issued in the proposed transaction at the time of the proposed transaction company will not have outstanding any stock_options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company company members will not retain any rights in company membership interests transferred to company in the deemed exchange for shares of company stock the conversion and deemed exchange of company membership interests for company stock will not result in any fractional share interests in company based solely on the information submitted and the representations made we hold as follows the proposed transaction described above will be treated as i the company members exchanging their company membership interests for company stock ii those company members subsequently transferring the company stock to mutual holding_company in exchange for mutual holding_company membership interests and iii mutual holding_company transferring the company stock to stock holding in exchange for stock in stock holding the conversion from a mutual_life_insurance_company to a stock_life_insurance_company and exchange of company membership interests for company stock will be a reorganization within the meaning of sec_368 of the code company will be a_party_to_a_reorganization within the meaning of sec_368 company membership interest holders will recognize no gain_or_loss on exchanging the company membership interests for company stock sec_354 the basis of company membership interests is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the company stock received in exchange for company membership interests will equal the basis of the company membership interests surrendered therefor ie zero sec_358 the holding_period of company stock received in exchange for company membership interests will include the period the holder thereof held such company membership interests sec_1223 no gain_or_loss will be recognized by company on the issuance of company stock in exchange for company membership interests sec_1032 the proprietary rights received by mutual holding_company membership interests holders in exchange for their ownership in company stock will be treated as stock within the meaning of sec_351 of the code see revrul_69_3 1969_1_cb_103 the affiliated_group of which company was the common parent immediately before the proposed transaction will remain in existence with mutual holding_company as the new common parent see sec_1_1502-75 of the regulations and revrul_82_152 1982_2_cb_205 the proposed transaction will qualify as a group structure change under sec_1_1502-33 of the regulations mutual holding company’s basis in the company stock immediately after the group structure change will be company’s net asset basis as determined under sec_1_1502-31 of the regulations subject_to the adjustments described in sec_1_1502-31 of the regulations sec_1_1502-31 the earnings_and_profits of mutual holding_company and stock holding will be adjusted immediately after mutual holding_company becomes the new common parent to reflect the earnings_and_profits of company immediately before company ceases to be the common parent the proposed transaction will have no effect on the date each life_insurance or annuity_contract of the company was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a moreover the proposed transaction will not require retesting or the starting of new test periods for the contracts under sec_264 sec_7702 b - e and 7702a c a the proposed transaction will have no effect on each life_insurance or annuity_contract of company for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a of the code the proposed transaction will not result in any transaction that constitutes a distribution in violation of sec_403 of the code or otherwise disqualifies a sec_403 contract under sec_403 similarly the proposed transaction will not result in any transaction that constitutes a distribution in violation of sec_401 of the code or otherwise disqualifies a qualified_cash_or_deferred_arrangement within the meaning of sec_401 of the code the proposed transaction will not constitute with respect to policies issued by company and in force prior to the effective date of the proposed transaction and that are tax qualified under sec_401 sec_403 or sec_408 of the code a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes the proposed transaction will not result in any transaction that constitutes a distribution and thus will not result in a any gross_income to the employee or the beneficiary of a tax-qualified retirement contract as a distribution from a qualified_retirement_plan under sec_72 of the code prior to an actual receipt of some amount therefrom by such employee or beneficiary b any percent additional penalty tax under sec_72 of the code for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 of the code respectively for excess_contributions to certain qualified_retirement_plans or d any designated_distribution under sec_3405 of the code that is subject_to_withholding under sec_3405 or c in view of our conclusion with respect to your other ruling requests it seems unlikely that the described proposed transaction results in a prohibited_transaction however sec_102 of the white house reorganization plan number of federal_register date generally provides that authority to issue rulings under sec_4975 of the code is transferred from the secretary_of_the_treasury to the secretary of labor accordingly we are unable to issue a ruling on this issue however it is our opinion that the proposed transaction will not otherwise cause an individual_retirement_account or an individual_retirement_annuity to lose its status under sec_408 of the code no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings in particular we express no opinion regarding the tax treatment of the restructuring transactions described in i and the transfer described in step of the proposed transaction also no rulings were requested and no opinion is expressed concerning the federal_income_tax consequences under subchapter_l of the code our ruling that the conversion constitutes a reorganization within the meaning of sec_368 is conditioned on company being considered the same entity before and after the conversion under state a law also the rulings provided herein are based upon the assumption that the plans described are tax-sheltered annuity_plans that meet the requirements of sec_403 or sec_403 of the code lras that meet the requirements of sec_408 or plans that meet the requirements of sec_401 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated on upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representatives sincerely yours associate chief_counsel corporate by mark s jennings chief branch
